Case: 18-30400       Document: 00514836114         Page: 1     Date Filed: 02/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                     No. 18-30400                            FILED
                                   Summary Calendar                  February 14, 2019
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                  Plaintiff - Appellee

v.

ROBERT LEE SNYDER,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:14-CR-41-1


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Robert Lee Snyder appeals his jury convictions for possession of
methamphetamine with intent to distribute, two counts of possession of a
firearm by a convicted felon, and possession of an unregistered firearm, in
violation of 21 U.S.C. § 841(a)(1), 18 U.S.C. § 922(g)(1), and, 26 U.S.C.
§ 5861(d). He presents four claims.




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-30400     Document: 00514836114      Page: 2    Date Filed: 02/14/2019


                                  No. 18-30400

      Because Snyder did not raise them in district court, review of each of the
four issues is only for plain error. E.g., United States v. Broussard, 669 F.3d
537, 546 (5th Cir. 2012). Under that standard, Snyder must show a forfeited
plain (clear or obvious) error that affected his substantial rights. Puckett v.
United States, 556 U.S. 129, 135 (2009). If he does so, we have the discretion
to correct the reversible plain error, but should do so only if it “seriously
affect[s] the fairness, integrity or public reputation of judicial proceedings”. Id.
      Regarding his competency hearing, Snyder asserts the district court:
used the wrong standard to find him competent to stand trial; failed to find the
psychologist who testified at the hearing was licensed or certified; and failed
to give him an opportunity to testify at the hearing.
      The district court used the proper standard to determine whether Snyder
was competent to stand trial. The court first correctly stated the standard for
competence, as provided in 18 U.S.C. § 4241(a). Although the court also cited
the standard in § 4241(d), it applied the proper standard, finding Snyder was
able to: understand the nature of the proceedings against him; consult
competently with counsel; and, assist in the preparation of his own defense.
Snyder has not shown the requisite clear or obvious error. (Assuming such
error, he also has not shown, under the affects-substantial-rights prong of
plain-error review, that it affected those rights, as he has not shown that, but
for the error, the court would have found he was not competent to stand trial.
See Puckett, 556 U.S. at 135.)
      After granting Snyder’s motion for a competency hearing, the district
court ordered he be transferred to a facility designated by the Bureau of
Prisons for a psychiatric or psychological examination by a licensed or certified
psychiatrist or psychologist to determine his competence to stand trial. Dr.
Johnson, Ph.D., a licensed psychologist, evaluated Snyder, prepared a report,



                                         2
    Case: 18-30400    Document: 00514836114     Page: 3   Date Filed: 02/14/2019


                                 No. 18-30400

and testified at the competency hearing. Dr. Johnson had been licensed to
practice since 1992, and Snyder’s counsel stipulated Dr. Johnson was qualified
based on his education, training, and expertise. In view of the foregoing, the
court committed no clear or obvious error in not making an additional finding
at the competency hearing that Dr. Johnson was licensed or certified or in
allowing him to testify as an expert and submit his report to the court. See
Puckett, 556 U.S. at 135.
      The record does not support Snyder’s assertion the court failed to give
him an opportunity to testify at the competency hearing.              The court
understandably instructed Snyder not to speak when he interrupted the cross-
examination of Dr. Johnson; but, at the close of that testimony, it gave Snyder
the opportunity to call witnesses, present evidence, and testify.      Snyder’s
counsel then stated he had no witnesses to present. Therefore, Snyder has not
shown the district court committed a clear or obvious error. See Puckett, 556
U.S. at 135.
      Regarding his trial, Snyder contends the court erred in admitting
testimony by Louisiana State Police Officer Ledet, concerning legal
conclusions. As stated supra, review is again only for plain error.
      Snyder asserts the court erred in admitting the Officer’s testimony that
a drug user would typically have a very small quantity of drugs, would use it
all on the day of purchase, and, unlike Snyder, would not have hidden the
drugs.   Snyder also contends the court erred in admitting the Officer’s
testimony that Snyder’s actions, in leading officers to the location of one
firearm, and his statements made after drugs were found in a nonoperational
vehicle outside, amounted to confessions.
      The court did not commit the requisite clear or obvious error in admitting
the Officer’s challenged testimony.     See, e.g., United States v. Gonzalez-



                                       3
    Case: 18-30400    Document: 00514836114     Page: 4   Date Filed: 02/14/2019


                                 No. 18-30400

Rodriguez, 621 F.3d 354, 363 (5th Cir. 2010); United States v. Gutierrez-Farias,
294 F.3d 657, 663 n.5 (5th Cir. 2002). (In the alternative, Snyder has not
shown that any error in admitting the testimony affected his substantial
rights, in view of the overwhelming evidence against him. See Puckett, 556
U.S. at 135.)
      AFFIRMED.




                                       4